MODIFICATION AND AMENDMENT AGREEMENT

 

This Modification and Amendment Agreement (“Agreement”) dated as of February 20,
2008 is entered into by and among Liberty Star Uranium & Metals Corp., a Nevada
corporation (the “Company”) and the subscribers identified on the signature page
hereto (each herein a “Subscriber” and collectively “Subscribers” or the
“Parties”).

 

WHEREAS, the Company and the Subscribers are parties to a Subscription Agreement
(“Subscription Agreement”) dated May 11, 2007 relating to an aggregate
investment by Subscribers of up to $5,000,000 of principal amount of promissory
notes (“Notes”) of the Company convertible into shares of the Company’s $.001
par value common stock and Common Stock Purchase Warrants (“Warrants”) in the
amounts set forth on Schedule A attached hereto; and

 

WHEREAS, the Company and Subscribers desire to restructure the terms of the
Transaction Documents to their mutual benefit.

 

NOW THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:

 

1.           All the capitalized terms employed herein shall have the meanings
attributed to them in the Subscription Agreements and the documents and
agreements delivered therewith (“Transaction Documents”).

 

2.           Only in connection with the Monthly Amounts due on the 11th day of
each month commencing February, 2008 through April, 2008, Section 2.1 of the
Note is amended as follows:

 

“2.1.       Payment of Monthly Amount in Cash or Common Stock. Subject to
Section 3.2 hereof, the Borrower shall pay the Monthly Amount, at the Borrower’s
election, in either of the following manners: (i) in cash within three (3)
business days after the applicable Repayment Date, or (ii) in registered Common
Stock at an applied conversion rate equal to the lesser of (A) the Fixed
Conversion Price (as defined in section 3.1 hereof), or (B) eighty-five percent
(85%) of the VWAP (as defined below) as reported by Bloomberg L.P. for the
Principal Market for the ten trading days preceding such Repayment Date (as such
amount may be adjusted as described herein). Unless waived by the Holder, the
Borrower may not elect to pay a Monthly Amount due on a Repayment Date in Common
Stock in an amount of shares of Common Stock which would exceed in the aggregate
for all Holders of Notes similar to this Note, two hundred percent (200%) of the
aggregate daily trading volume for the fifteen (15) trading days preceding the
Repayment Date as reported by Bloomberg L.P. for the Principal Market multiplied
by the VWAP for the seven trading days preceeding such Repayment Date such
amount (the “Exceeding Amount”) . Amounts paid with shares of Common Stock must
be delivered to the Holder not later than three (3) business days after the
applicable Repayment Date. The Borrower must send notice to the Holder by
confirmed telecopier not later than 6:00 PM, New York City time on the fifth
trading day preceding a Repayment Date (however the notice in reference to the
payment due on February 11, 2008, shall be given within 2 days of execution of
this Agreement and the Common Stock will be issued within 2 days of such notice
but the VWAP calculation (date for the February 11, 2008 payment) will be
February 11) notifying Holder of Borrower’s election to pay the Monthly Amount
in cash or Common Stock. The Notice must state the amount of the Monthly Amount
including a description of the components of such Monthly Amount and include
supporting calculations.

 



 


--------------------------------------------------------------------------------



 

Elections by the Borrower must be made to all Other Holders in proportion to the
relative Note principal held by the Holder and the Other Holders. If such notice
is not timely sent or if the Monthly Redemption Amount is not timely delivered
or if the Borrower elects to pay the Monthly Amount with Common Stock, then
Holder shall have the right, instead of the Company, to elect in writing within
three (3) trading days prior to the applicable Repayment Date or required
Delivery Date, as the case may be, whether to be paid the Exceeding Amount in
cash or Common Stock or defer the payment of the relevant Monthly Amount until
three (3) business days after demand therefore by the Holder. The conversion
price in connection with such deferred Monthly Amount shall be the lowest
conversion price that could be calculated for any Repayment Date from the
Repayment Date for such deferred Monthly Amount until such Monthly Amount is
actually paid. Such Holder’s election shall not be construed to be a waiver of
any default by Borrower relating to non-timely compliance by Borrower with any
of its obligations under this Note. “VWAP” shall mean the sum of the dollars
traded for every purchase and sale of the Common Stock on the Principal Market
(determined as the price per share of Common Stock at which such purchase and
sale occurred multiplied by the number of shares of Common Stock so purchased
and sold) divided by the total shares of Common Stock traded during the period.”

 

3.            The Fixed Conversion Price as defined in Section 3.1 of the Note
is amended to $0.50.

 

4.            The foregoing notwithstanding, the first Monthly Amount will be
paid on February 15, 2008. Any portion of the Monthly Amount paid with shares of
Common Stock shall be delivered to the Subscribers, and any restrictive legend
upon sale of such Shares under Rule 144 will immediately be removed.

 

5.           As incentive for the parties to execute this Agreement, not later
than five business days after the date of this Agreement, the Company will
deliver an aggregate of 30,000 shares of Common Stock (in the amounts designated
on Schedule A hereto) pro-rata to Subscribers (“Additional Shares”) who execute
this Agreement. The Additional Shares will contain the legend set forth in
Section 4(h) of the Subscription Agreement. For the benefit of the parties
hereto, the Company hereby makes all the representations, warranties, covenants,
undertakings and indemnifications contained in the Transaction Documents, as if
such representations were made by the Company as of this date. The Subscribers
hereby make all of the representations, warranties, covenants, indemnifications
and undertakings contained in the Transaction Documents as if such
representations were made by the Subscribers as of this date. The Company
represents that the Additional Shares are fully paid and non-assessable.

 

6.           The Company undertakes to make a public announcement on Form 8-K
describing this Agreement not later than the fourth business day after the
execution of this Agreement.

 

7.           For the benefit of the parties hereto, the Company hereby makes all
the representations, warranties, covenants undertakings and indemnifications
contained in the Transaction Documents, as if such representations were made by
the Company as of this date. The Subscribers hereby make all of the
representations, warranties, covenants, indemnifications and undertakings
contained in the Transaction Documents as if such representations were made by
the Subscribers as of this date.

 

8.            Subject to the modifications and amendments provided herein,
the Transaction Documents shall remain in full force and effect, including but
not limited to the accrual of interest and liquidated damages, if any. Except as
expressly set forth herein, this Agreement shall not be deemed to be a waiver,
amendment or modification of any provisions of the Transaction Documents or of
any right, power or remedy of the Subscribers, or constitute a waiver of any
provision of the Transaction Documents (except to the extent

 



 


--------------------------------------------------------------------------------



 

herein set forth), or any other document, instrument and/or agreement executed
or delivered in connection therewith, in each case whether arising before or
after the date hereof or as a result of performance hereunder or thereunder.
Except as set forth herein, the Subscribers reserve all rights, remedies,
powers, or privileges available under the Transaction Documents, at law or
otherwise. This Agreement shall not constitute a novation or satisfaction and
accord of the Transaction Documents or any other document, instrument and/or
agreement executed or delivered in connection therewith.

 

9.            Each of the undersigned states that he has read the foregoing
Agreement and understands and agrees to it.

 

10.          This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to any other party, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.

 

LIBERTY STAR URANIUM & METALS CORP.

the “Company”

 

By:___________________________________

 

“SUBSCRIBERS”

 

 

 

 

 

ALPHA CAPITAL ANSTALT

 

HARBORVIEW MASTER FUND L.P.

PLATINUM PARTNERS LONG TERM
GROWTH VI

 

CHESTNUT RIDGE PARTNERS LP

BRIDGEPOINTE MASTER FUND, LTD.

 

BRIO CAPITAL LP

DOUBLE U MASTER FUND LP

 

IROQUOIS MASTER FUND LTD.

ENABLE GROWTH PARTNERS LP

 

ENABLE OPPORTUNITY PARTNERS LP

 

 

ESCROW AGENT

 

 

 

 

 

GRUSHKO & MITTMAN, P.C.

 

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE A TO MODIFICATION AGREEMENT

 

SUBSCRIBERS

ADDITIONAL SHARES TO BE ISSUED

ALPHA CAPITAL ANSTALT

Pradafant 7

9490 Furstentums

Vaduz, Lichtenstein

Fax: 011-42-32323196

 

HARBORVIEW MASTER FUND L.P.

Harbor House, 2nd Floor

Waterfront Drive, Road Town

Tortola, BVI

Fax: (284) 494-4771

 

PLATINUM PARTNERS LONG TERM GROWTH VI

152 West 57th Street

New York, NY 10019

Attn: Mark Nordlicht

Fax: (212)

 

CHESTNUT RIDGE PARTNERS LP

50 Tice Boulevard

Woodcliffe Lake, NJ 07677

Fax: (201) 802-9450

 

BRIDGEPOINTE MASTER FUND, LTD.

1120 Sanctuary Parkway-Suite 325

Alpharetta, GA 30004

Fax: (770) 777-5844

 

BRIO CAPITAL LP

401 E. 34th St.-Suite South 33C

New York, NY 10016

Fax: (646) 390-2158

 

DOUBLE U MASTER FUND LP

P. O. Box 972

Harbour House

Roadtown, Tortola, BVI

Fax: (284) 494-4770

 

IROQUOIS MASTER FUND LTD.

c/o Iroquois Capital Management, LLC

641 Lexington Avenue, 26th Floor

New York, NY 10022

Fax: (212) 207-3452

 

ENABLE GROWTH PARTNERS LP

One Ferry Building, Suite 255

San Francisco, CA 94111

Fax: (415) 677-1580

 

ENABLE OPPORTUNITY PARTNERS LP

One Ferry Building, Suite 255

San Francisco, CA 94111

Fax: (415) 677-1580

 

TOTAL

30,000

 

 



 


--------------------------------------------------------------------------------



 

 

ADDENDUM

 

This Addendum to the Modification and Amendment Agreement dated as of February
20, 2008 is entered into by and between Liberty Star Uranium & Metals Corp., a
Nevada corporation (the “Company”) and Platinum Partners Long Term Growth VI
(“Platinum”) amending the terms of the Modification and Amendment Agreement
(“Agreement”) dated as of February 20, 2008 among the Company and the
Subscribers to the Subscription Agreement and Transaction Documents dated May
11, 2007.

 

The foregoing Agreement notwithstanding, the Company and Platinum agree that
Sections 2 and 5 of the Agreement shall not apply to Platinum. Furthermore,
Platinum waives any anti-dilution protection which may be triggered by the
execution of the Agreement by Platinum but will participate in any anti-dilution
and ratchet rights and protection of the extent that the other Subscribers are
entitled to such rights and protection.

 

LIBERTY STAR URANIUM & METALS CORP.

 

By:

 

PLATINUM PARTNERS LONG TERM GROWTH VI

 

By:

 

 

CW1681034.1

 

 

 